Bashara, J.
Plaintiff appeals from a summary judgment in favor of defendant in an automobile negligence action. Defendant’s motion was based on GCR 1963, 117.2(3), and asserted that there was no genuine issue of material fact and that defendant was entitled to summary judgment as a matter of law.
The facts are undisputed. Plaintiff was traveling south on Main Street in Perry, Michigan, when he executed a right turn into a bank. In so doing, he came into contact with defendant’s auto. The de*727fendant’s vehicle was at all times within the boundary lines of a parking space on the street. Defendant was in her car and had just begun to move when the collision occurred. Her automobile had traveled about 12 inches but was still within the parking boundary lines at the point of impact.
Based upon the facts in this case, we are in agreement with the trial court’s conclusion that plaintiff did not produce any evidence of negligence on the part of the defendant. As there was no genuine issue as to any material fact, summary judgment was proper. See Hollowell v Career Decisions, Inc, 100 Mich App 561; 298 NW2d 915 (1980), Brook v Reed, 93 Mich App 166; 286 NW2d 81 (1979), and Garnet v Jenks, 38 Mich App 719; 197 NW2d 160 (1972).
Affirmed.
Mackenzie, J., concurred.